﻿This
year's session of the General Assembly is marked by
profound sadness over the innocent victims of the
macabre acts perpetrated by terrorists two months ago
here in the United States of America, and now also by
the events of this morning. On behalf of the
Government and the people of Albania, I would like to
express our utter indignation and our strongest and
categorical condemnation of those acts, which were
aimed not at a single country but, rather, were a serious
attack on the values of democracy, freedom and world
civilization. At the same time, I would like to convey
our deepest sympathy to the American people and to all
the families that lost loved ones in those tragic events.
International terrorism is today becoming one of
the greatest challenges for the world in which we live.
It is essential that the international community tackle
this phenomenon with the greatest seriousness, for it is
replete with catastrophic consequences in many areas.
Albania considers the military actions of the anti-
terrorism coalition led by the United States and Great
Britain against the Taliban regime in Afghanistan and
the Al Qaeda terrorist group, under the leadership of
bin Laden, to be just and in full conformity with
Chapter VII of the Charter and Security Council
resolutions. Taking that into account, and as a country
that defends the values of liberty and democracy,
Albania expressed its determination to be part of that
coalition from the outset.
The international action that has just begun
against terrorism should not be seen as a clash between
civilizations. On the contrary, we Albanians see it as a
struggle between good and evil and as a confrontation
in which the values of humanism and peace are set
against obscurantism and the negation of values. The
only way to win this war is for all of our countries to
unite their forces to create a common front, to take
increasingly Draconian preventive measures at the
national level, and to deploy ways and means for
cooperation at the bilateral and multilateral levels to
block any individual terrorist or terrorist group that
threatens international peace and security. For its part,
with the mechanisms at its disposal, the United Nations
could and should do more to coordinate those efforts.
Albania welcomes the measures taken by the
United Nations to respond to acts of terrorism. We
strongly support Security Council resolution 1373
2

(2001) and call on all Member States to fulfil their
obligations under the resolution. We also support the
current efforts aimed at completing the United Nations
legal framework for coordination and for the
international community's efforts to combat terrorism.
For its part, Albania is already a party to eight major
international conventions on the struggle against
terrorism. We shall soon adhere to six more
conventions.
The new Albanian Government's four-year
programme has set very clear objectives to definitively
take the country out of its long transition stage and
place it on the path towards stable economic
development, the consolidation of its democratic
institutions and legal framework, and integration into
the European family. Thanks to sustained efforts,
Albania has already established an encouraging climate
for individual Albanian entrepreneurship as well as for
foreign investment.
Moreover, Albanian institutions will keep the
struggle against terrorism, organized crime, illegal
trafficking and corruption at the centre of their
activities. The responsible commitment of the country's
leaders to an uncompromising struggle against those
phenomena, as well as their cooperation with other
countries in the region and beyond, has in most cases
kept in check the activities of criminal elements who
seek to exploit Albania as a transit country for various
types of illegal trafficking.
Albania believes that a mosaic of fledging
democracies is already taking shape in the Balkans,
albeit with difficulties. Believing that domestic
political and economic stability are intrinsically linked
to regional stability, Albania has committed itself to
applying a regional policy of good-neighbourliness
towards all Balkan countries, and has already given
concrete proof of that desire. One clear sign of that
policy was the re-establishment of diplomatic relations
with the Belgrade Government at the beginning of the
year. That was a logical follow-up to the democratic
developments begun in the Republic of Serbia that led
to results that were eagerly awaited by the whole of the
international community, namely, the fall of the
Milosević regime and his dispatch to the Tribunal at
The Hague. The same fate should also befall the other
criminals who carried out the policy of genocide and
ethnic cleansing he planned.
On behalf of peace and stability in the region, as
well as on behalf of good-neighbourliness, Albania has
adopted a realistic attitude, even with regard to the
most recent crisis in the former Yugoslav Republic of
Macedonia. The position we adopted was very much
appreciated by the international community.
The Albanian Government welcomed the Ochrid
framework Agreement between the Macedonian
authorities and the Albanian political forces, and we
hope that it will soon be implemented in a
comprehensive manner, as this would contribute to
peace and stability in Macedonia and in the region. We
also warmly welcome the indispensable role of, and the
efforts made by, international mediators, which led to
the signing of the Agreement, as well as the
commitment of the North Atlantic Treaty Organization
(NATO) and the Organization for Security and
Cooperation in Europe (OSCE) to ensure its
implementation on the ground.
The Albanian State has good relations of
cooperation with Kosovo, and we greatly appreciate the
positive developments that have taken place there. The
United Nations Interim Administration Mission in
Kosovo, and Mr. Haekkerup personally, have taken a
number of very important steps in order to finalize the
legal framework for Kosovo and to organize the
general elections, which will be held on 17 November.
The elections will represent an important chapter
in the history of Kosovo and of the region, because this
will be the first time in their history that the people of
Kosovo will be electing, in a free and democratic
manner, democratic Government bodies that will take
charge of the future of Kosovo. We would like to
express our sincere hope that the Serb minority and the
other minorities living in Kosovo will participate in
these elections, because we consider them to be an
integral part of Kosovar society.
Although I do not wish to speak at great length
about the many problems that are facing Kosovo, I
would simply like to appeal to the international
community to actively seek a solution to the issue of
divided Mitrovica. Practices aimed at averting inter-
ethnic conflict in Kosovo such as compromises in the
area of territorial compensation based on the concept of
parcelling out its territory, and the establishment of
parallel institutions, are harmful and should be
3

deplored. They will not benefit Kosovo. They will
simply give rise to a fresh surge of the inter-ethnic
hatred that was fuelled by Milosevic. The international
community and the active political forces in Kosovo
must make every effort to build a new and open society
that respects ethnic, religious and cultural diversity.
Albania has established good relations of
cooperation with the countries in the region, both
bilaterally and multilaterally. It has endeavoured to
play its part in contributing to peace and stability in the
Balkans, including through the framework of the
Southeast Europe Cooperation Process, whose
chairmanship Albania currently holds. In the
framework of this initiative, Albania will play an even
more active role in coordinating the efforts of member
States with a view to strengthening multilateral
cooperation in all areas, in order to overcome the crises
and problems of the region.
The Albanian Government will continue with this
commitment over the next four years. It will work also
within the framework of other regional initiatives,
where one of our important commitments is to
implement joint infrastructure projects in the
framework of the Stability Pact for South-eastern
Europe.
Like the other countries of the region, Albania
has embraced with enthusiasm the process of
integration into Euro-Atlantic bodies, as its strategic
objective and principal priority is to become a member
of the European Union.
The Albanian Government welcomed the decision
taken last June by the Gˆteborg Summit to begin in the
near future the process of negotiations for the signing
of a stabilization and association agreement. The
Albanian Government hopes that these negotiations
will be concluded as soon as possible and that the
agreement will be signed within the next year. We are
aware that this will require coordination and
cooperation at all Government levels in order for us to
be able to meet the political, economic, social and
other standards emanating from this process.
We are convinced that integration has to start at
home and that we will have to do more to achieve the
results required by the European Union in all areas,
particularly when it comes to progress in effecting
reform, and especially in terms of consolidating our
legal system, harmonizing our legislation with the
existing body of community agreements, and the
carrying out of effective macro- and micro-economic
policies.
Joining the North Atlantic Treaty Organization
(NATO) is one of Albania's strategic objectives.
Thanks to its close relationship with the Euro-Atlantic
Alliance in the last few years, it is one of the nine
countries that the Alliance has designated as being
potential candidates for NATO membership.
Today humanity is facing both new and old
threats. Conflicts between States; inter-ethnic conflicts;
terrorism and organized crime; widespread poverty and
the wide gap that exists between the poor and the rich
countries, including the digital divide; natural disasters
and the drying up of energy resources; diseases such as
AIDS and other epidemic illnesses, and those spread by
bioterrorism, have long been the subject of study in the
international community. Current developments
throughout the world have shown, now more than ever,
the vital importance and the crucial role of the United
Nations in achieving peace and security and in
fostering development throughout the world.
The Millennium Summit showed yet again that it
is essential for each State Member of our Organization
to maintain an ongoing commitment to contribute to
resolving regional and international conflicts and
tensions and to address such challenges as
globalization, poverty, HIV/AIDS, drugs, and the
achievement of sustainable development.
But beyond these challenges, the United Nations
is facing a multitude of problems related to its reform.
It must manage its resources even better so that they
can be used as much as possible for peacekeeping and
for development projects in all of the poor countries,
the countries in transition and the developing countries.
The United Nations should also become as
representative a body as possible.
Finally, the United Nations must devise and
implement wholeheartedly mechanisms that are not
bureaucratic or complex but streamlined and effective,
in order to ensure that its activities become more
concrete and bear more fruit and that its voice carries
the highest authority throughout the world.

